Case 8:19-cv-01422-JLS-JDE Document 23-3 Filed 05/05/20 Page 1 of 15 Page ID #:618




                          EXHIBIT B
Case 8:19-cv-01422-JLS-JDE Document 23-3 Filed 05/05/20 Page 2 of 15 Page ID #:619




            front_cover.fm Page 1 Tuesday, April 21, 2015 11:06 AM




                                       C4B;0PRE-OWNED 4GC4=343
                                       VEHICLELIMITED WARRANTY




                                                                     NORTH AMERICA
                                                                     DBP]S2P]PSP
Case 8:19-cv-01422-JLS-JDE Document 23-3 Filed 05/05/20 Page 3 of 15 Page ID #:620




             front_cover.fm Page 2 Tuesday, April 21, 2015 11:06 AM




           ©2014-201& TESLA MOTORS, INC. All rights reserved.
           All information in this document 8s subject to copyright and other intellectual property rights of Tesla Motors, Inc.
           and its licensors. This material may not be modified, reproduced or copied, in whole or in part, without the prior
           written permission of Tesla Motors, Inc. and its licensors. Additional information is available upon request. The
           following are trademarks or registered trademarks of Tesla Motors, Inc. in the United States and other countries:


           TESLA     TESLA MOTORS       TESLA         MODEL S      MODEL X
                                        ROADSTER




           All other trademarks contained in this document are the property of their respective owners and their use herein
           does not imply sponsorship or endorsement of their products or services. The unauthorized use of any trademark
           displayed in this document or on the vehicle is strictly prohibited.
se 8:19-cv-01422-JLS-JDE Document 23-3 Filed 05/05/20 Page 4 of 15 Page ID #:6

                                                                                                                                                      Contents



            General Warranty Provisions...................................................................2
            Who is the Warrantor?.......................................................................................................................................................2
            What Vehicles are Covered?............................................................................................................................................2
            Multiple Warranty Conditions......................................................................................................................................... 2
            Limitations and Disclaimers.............................................................................................................................................2
            Your Rights Under State Law.......................................................................................................................................... 3
            Ownership Transfer............................................................................................................................................................. 3
            Who Can Enforce this Tesla Pre-Owned Extended Vehicle Limited Warranty?..........................................3
            When Does the Warranty Period Begin and End?..................................................................................................3



            Warranty Coverage.................................................................................. 4
            Basic Vehicle Limited Warranty..................................................................................................................................... 4
            Supplemental Restraint System (SRS) Limited Warranty....................................................................................4



            Exclusions and Limitations......................................................................5
            Warranty Limitations.......................................................................................................................................................... 5
            Additional Limitations and Exclusions.........................................................................................................................5
            Voided Warranty.................................................................................................................................................................. 6
            Damages................................................................................................................................................................................. 6



            Obtaining Warranty Service....................................................................8
            Payment of Tax for Repairs..............................................................................................................................................8
            Reasonable Time for Repairs.......................................................................................................................................... 8
            Roadside Assistance (North America)........................................................................................................................ 8
            Modifications and Waivers............................................................................................................................................... 8



            Warranty Enforcement Laws and Dispute Resolution.......................10
se 8:19-cv-01422-JLS-JDE Document 23-3 Filed 05/05/20 Page 5 of 15 Page ID #:6

                  General Warranty Provisions

           Tesla, Inc. (“Tesla”) will provide repairs to the pre-owned vehicle during the applicable warranty
           period in accordance with the terms, conditions and limitations defined in this Tesla Pre-Owned
           Extended Vehicle Limited Warranty.

           Who is the Warrantor?
           Vehicles registered in the U.S.:


           Tesla, Inc.
           3500 Deer Creek Road
           Palo Alto, California
           Attention: Vehicle Service
           Phone number: 1-877-79-TESLA (1-877-798-3752)

           Vehicles registered in Canada:


           Tesla Motors Canada ULC
           1325 Lawrence Ave East
           Toronto, ON M3A 1C6
           Attention: Vehicle Service
           Phone number: 1-877-79-TESLA (1-877-798-3752)


           What Vehicles are Covered?
           This Tesla Pre-Owned Extended Vehicle Limited Warranty applies to the pre-owned vehicle sold
           by Tesla in the Tesla North America Warranty Region. For purposes of this Tesla Pre-Owned
           Extended Vehicle Limited Warranty, the Tesla North America Warranty Region is defined as all 50
           states of the United States of America, the District of Columbia, and all 13 provinces and territories
           of Canada, provided that you return to the North America Warranty Region in order to receive
           warranty service. Any subsequent purchasers or transferees must return to the North America
           Warranty Region in order to obtain warranty service regardless of the country in which such
           purchaser or transferee may have purchased the vehicle.

           Multiple Warranty Conditions
           This Tesla Pre-Owned Extended Vehicle Limited Warranty contains warranty terms and conditions
           that may vary depending on the part or system covered. A warranty for specific parts or systems
           is governed by the coverage set forth in that warranty section as well as other provisions in this
           Tesla Pre-Owned Extended Vehicle Limited Warranty.

           Limitations and Disclaimers
           THE ORIGINAL NEW VEHICLE LIMITED WARRANTY AND THIS PRE-OWNED EXTENDED
           VEHICLE LIMITED WARRANTY ARE THE ONLY EXPRESS WARRANTIES MADE IN CONNECTION
           WITH YOUR TESLA VEHICLE. Implied and express warranties and conditions arising under
           applicable state or provincial laws or federal statute or otherwise in law or in equity, if any,
           including, but not limited to, implied warranties and conditions of merchantability or merchantable
           quality, fitness for a particular purpose, durability, or those arising by a course of dealing or usage
           of trade, are disclaimed to the fullest extent allowable by law, or limited in duration to the term of
           this Tesla Pre-Owned Extended Vehicle Limited Warranty. Some states or provinces do not allow
           limitations on implied warranties or conditions and/or how long an implied warranty or condition
           lasts, so the above limitations may not apply to you.
           THE PERFORMANCE OF NECESSARY REPAIRS AND PARTS REPLACEMENT BY TESLA IS THE
           EXCLUSIVE REMEDY UNDER THIS PRE-OWNED EXTENDED VEHICLE LIMITED WARRANTY OR
           ANY IMPLIED WARRANTIES. Tesla does not authorize any person or entity to create for it any




       2
se 8:19-cv-01422-JLS-JDE Document 23-3 Filed 05/05/20 Page 6 of 15 Page ID #:6

                                                 General Warranty Provisions

               other obligations or liability in connection with this Tesla Pre-Owned Extended Vehicle Limited
               Warranty. The decision of whether to repair or replace a part or to use a new, reconditioned, or
               remanufactured part will be made by Tesla, in its sole discretion.

               Your Rights Under State Law
               This Tesla Pre-Owned Extended Vehicle Limited Warranty gives you specific legal rights. You may
               also have other rights that vary from state to state.

               Ownership Transfer
               This Tesla Pre-Owned Extended Vehicle Limited Warranty is transferable at no cost to any
               person(s) who subsequently and lawfully assume(s) ownership of the vehicle after the pre-owned
               purchaser within the described limitations of this Tesla Pre-Owned Extended Vehicle Limited
               Warranty (“subsequent purchaser”).

               Who Can Enforce this Tesla Pre-Owned Extended Vehicle Limited Warranty?
               The pre-owned purchaser, or subsequent purchaser, of a pre-owned Tesla vehicle sold in the Tesla
               North America Warranty Region, titled or registered in the name of the pre-owned purchaser, or
               subsequent purchaser, according to the laws of the 50 states of the United States of America, the
               District of Columbia, or Canada, can enforce this Tesla Pre-Owned Extended Vehicle Limited
               Warranty, subject to the terms of this Tesla Pre-Owned Extended Vehicle Limited Warranty.

               When Does the Warranty Period Begin and End?
               This Tesla Pre-Owned Extended Vehicle Limited Warranty begins on the first day and at the
               mileage a pre-owned vehicle is delivered to the pre-owned purchaser. This Tesla Pre-Owned
               Extended Vehicle Limited Warranty supersedes and replaces the original New Vehicle Limited
               Warranty's Basic Vehicle Limited Warranty and Supplemental Restraint System (“SRS”) Limited
               Warranty, and provides coverage for the period based on the specified warranty as described in
               the section Warranty Coverage on page 4. Parts repaired or replaced, including replacement of
               the vehicle, under this Tesla Pre-Owned Extended Vehicle Limited Warranty, are covered only until
               the applicable warranty period of this Tesla Pre-Owned Extended Vehicle Limited Warranty ends,
               or as otherwise provided by applicable law.




       General Warranty Provisions                                                                                 3
se 8:19-cv-01422-JLS-JDE Document 23-3 Filed 05/05/20 Page 7 of 15 Page ID #:6

                 Warranty Coverage

           This Tesla Pre-Owned Extended Vehicle Limited Warranty supersedes and replaces the terms of
           the original New Vehicle Limited Warranty's Basic Vehicle Limited Warranty and SRS Limited
           Warranty, each as described below. This Tesla Pre-Owned Extended Vehicle Limited Warranty
           does not extend or otherwise alter the terms of the Battery and Drive Unit Limited Warranty for
           the pre-owned vehicle specified in the original New Vehicle Limited Warranty.
           The exclusive remedy available to you under this Tesla Pre-Owned Extended Vehicle Limited
           Warranty is the repair or replacement of new or re-manufactured parts by Tesla for the covered
           defects. Subject to the exclusions and limitations described in this Tesla Pre-Owned Extended
           Vehicle Limited Warranty, such repair or parts replacement will be performed without cost to you
           by Tesla when Tesla is notified of the covered defect within the applicable warranty period.
           Repairs will be performed using new or remanufactured parts at the sole discretion of Tesla. All
           replaced parts or other components are the exclusive property of Tesla unless otherwise provided
           under applicable law.

           Basic Vehicle Limited Warranty
           Subject to separate coverage for certain parts and the exclusions and limitations described in this
           Tesla Pre-Owned Extended Vehicle Limited Warranty, the Basic Vehicle Limited Warranty covers
           the repair or replacement necessary to correct defects in the materials or workmanship of any
           parts manufactured or supplied by Tesla that occur under normal use for an incremental period of
           2 years or up to 100,000 miles (160,000 km), whichever comes first, from the first day and at the
           mileage a pre-owned vehicle is delivered to the purchaser, irrespective of the expiration date or
           mileage of the Basic Vehicle Limited Warranty specified in the original New Vehicle Limited
           Warranty.

           Supplemental Restraint System (SRS) Limited Warranty
           Subject to the exclusions and limitations described in this Tesla Pre-Owned Extended Vehicle
           Limited Warranty, the SRS Limited Warranty covers the repair or replacement necessary to correct
           defects in the materials or workmanship of the vehicle’s seat belts or air bag system manufactured
           or supplied by Tesla that occur under normal use for an incremental period of 2 years or 100,000
           miles (160,000 km), whichever comes first, from the first day and at the mileage a pre-owned
           vehicle is delivered to the purchaser, irrespective of the expiration date or mileage of the SRS
           Limited Warranty specified in the original New Vehicle Limited Warranty.




       4
se 8:19-cv-01422-JLS-JDE Document 23-3 Filed 05/05/20 Page 8 of 15 Page ID #:6

                                                      Exclusions and Limitations


               Warranty Limitations
               This Tesla Pre-Owned Extended Vehicle Limited Warranty does not cover any vehicle damage or
               malfunction directly or indirectly caused by, due to or resulting from normal wear or deterioration,
               abuse, misuse, negligence, accident, improper maintenance, operation, storage or transport,
               including, but not limited to, any of the following:
               •   Failure to take the vehicle to a Tesla Service Center or Tesla authorized repair facility upon
                   discovery of a defect covered by this Tesla Pre-Owned Extended Vehicle Limited Warranty;
               •   Accidents, collisions, or objects striking the vehicle;
               •   Any repair, alteration or modification of the vehicle, or the installation or use of fluids, parts or
                   accessories, made by a person or facility not authorized or certified to do so;
               •   Improper repair or maintenance, including use of fluids, parts or accessories other than those
                   specified in your owner documentation;
               •   Towing the vehicle;
               •   Improper winch procedures;
               •   Theft, vandalism, or riot;
               •   Driving the vehicle off-road (not applicable to Model X);
               •   Fire, explosion, earthquake, windstorm, lightning, hail, flood, or deep water;
               •   Driving over uneven, rough, damaged or hazardous surfaces, including but not limited to,
                   curbs, potholes, unfinished roads, debris, or other obstacles, or in competition, racing or
                   autocross or for any other purposes for which the vehicle is not designed;
               •   Overloading the vehicle;
               •   Using the vehicle as a stationary power source; and,
               •   The environment or an act of God, including, but not limited to, exposure to sunlight, airborne
                   chemicals, tree sap, animal or insect droppings, road debris (including stone chips), industry
                   fallout, rail dust, salt, hail, floods, wind storms, acid rain, fire, water, contamination, lightning
                   and other environmental conditions.

               Additional Limitations and Exclusions
               In addition to the above exclusions and limitations, this Tesla Pre-Owned Extended Vehicle Limited
               Warranty does not cover any of the following:
               •   Any corrosion or paint defects including, but not limited to, the following:
                   •    Corrosion from defects in non-Tesla manufactured or supplied materials or workmanship
                        causing perforation (holes) in body panels or the chassis from the inside out;
                   •    Surface or cosmetic corrosion causing perforation in body panels or the chassis from the
                        outside in, such as stone chips or scratches; and,
                   •    Corrosion and paint defects caused by, due to or resulting from accidents, paint matching,
                        abuse, neglect, improper maintenance or operation of the vehicle, installation of an
                        accessory, exposure to chemical substances, or damages resulting from an act of God or
                        nature, fire, or improper storage;
               •   Non-genuine Tesla parts or accessories or their installation, or any damage directly or
                   indirectly caused by, due to or resulting from the installation or use of non-genuine Tesla parts
                   or accessories:
               •   Certain individual items associated with the vehicle, including, but not limited to the tires,
                   Mobile Connector, High Power Wall Connector, any future connectors, and related charging
                   adapters, which have separate warranties subject to their own terms and conditions;
               •   Windshield or window glass that is broken, chipped, scratched, or cracked, other than as a
                   result of a defect in material or workmanship of a Tesla manufactured or supplied windshield
                   or window glass;
               •   General appearance or normal noise and vibration, including, but not limited to, brake squeal,
                   general knocks, creaks, rattles, and wind and road vibration; and



       Exclusions and Limitations                                                                                          5
se 8:19-cv-01422-JLS-JDE Document 23-3 Filed 05/05/20 Page 9 of 15 Page ID #:6

                   Exclusions and Limitations

           •   Maintenance services, including, but not limited to, the following:
               •   Standard 12 month or 12,500 mile service and diagnostics checks;
               •   Wheel alignment or balancing;
               •   Appearance care (such as cleaning and polishing); and,
               •   Expendable maintenance items (wiper blades/inserts, brake pads/linings, filters, etc.).

           Voided Warranty
           You are responsible for the proper operation of the vehicle and for receiving and maintaining
           detailed and accurate records of your vehicle’s maintenance, including the 17-digit Vehicle
           Identification Number (“VIN”), servicing center name and address, mileage, date of service or
           maintenance and description of service or maintenance items, which should be transferred to
           each subsequent purchaser. You may void this Tesla Pre-Owned Extended Vehicle Limited
           Warranty if you do not follow the specific instructions and recommendations regarding the use
           and operation of the vehicle provided in your vehicle's owner documentation, including, but not
           limited to:
           •   Complying with any recall advisories;
           •   Carrying passengers and cargo within specified load limits; and,
           •   Making all repairs.
           Although Tesla does not require you to perform all service or repairs at a Tesla Service Center or
           Tesla authorized repair facility, this Tesla Pre-Owned Extended Vehicle Limited Warranty may be
           voided or coverage may be excluded due to improper maintenance, service or repairs. Tesla
           Service Centers and Tesla authorized repair facilities have special training, expertise, tools and
           supplies with respect to your vehicle and, in certain cases, may employ the only persons or be the
           only facilities authorized or certified to work on certain parts of your vehicle. Tesla strongly
           recommends that you have all maintenance, service and repairs done at a Tesla Service Center or
           Tesla authorized repair facility in order to avoid voiding, or having coverage excluded under, this
           Tesla Pre-Owned Extended Vehicle Limited Warranty.
           The following will also void this Tesla Pre-Owned Extended Vehicle Limited Warranty:
           •   Vehicles that have had the VIN defaced or altered or the odometer or other related system
               disconnected, altered or rendered inoperative so that it is difficult to determine the VIN
               number or actual mileage;
           •   Vehicles that have been labeled or branded as dismantled, fire-damaged, flood-damaged,
               junk, rebuilt, salvage, reconstructed, irreparable or a total loss; and,
           •   Vehicles that have been determined to be a total loss by an insurance company.

           Damages
           Tesla hereby disclaims any and all indirect, incidental, special and consequential damages arising
           out of or relating to your vehicle, including, but not limited to, transportation to and from a Tesla
           Service Center, loss of vehicle value, loss of time, loss of income, loss of use, loss of personal or
           commercial property, inconvenience or aggravation, emotional distress or harm, commercial loss
           (including but not limited to lost profits or earnings), towing charges, bus fares, vehicle rental,
           service call charges, gasoline expenses, lodging expenses, damage to tow vehicle, and incidental
           charges such as telephone calls, facsimile transmissions, and mailing expenses.
           Tesla shall not be liable for any direct damages in an amount that exceeds the fair market value of
           the vehicle at the time of the claim.
           The above limitations and exclusions shall apply whether your claim is in contract, tort (including
           negligence and gross negligence), breach of warranty or condition, misrepresentation (whether
           negligent or otherwise) or otherwise at law or in equity, even if Tesla is advised of the possibility
           of such damages or such damages are reasonably foreseeable. Some states or provinces do not




       6
Case 8:19-cv-01422-JLS-JDE Document 23-3 Filed 05/05/20 Page 10 of 15 Page ID
                                   #:627
                                                      Exclusions and Limitations

               allow the exclusion or limitation of indirect, direct, special, incidental or consequential damages,
               so the above limitations or exclusions may not apply to you.




       Exclusions and Limitations                                                                                     7
Case 8:19-cv-01422-JLS-JDE Document 23-3 Filed 05/05/20 Page 11 of 15 Page ID
                                   #:628
                 Obtaining Warranty Service

           To obtain warranty service, you must notify Tesla within the applicable warranty period, and
           deliver the vehicle, at your expense (except where Tesla is obligated to undertake towing), during
           regular business hours to a Tesla Service Center of your choice. The location of the nearest Tesla
           Service Center may be obtained at www.tesla.com.Although the location of Tesla Service Centers
           are subject to change at any time, an up-to-date list is maintained at www.tesla.com.
           Please be prepared to provide the VIN, which is located on the upper dashboard on the driver’s
           side of the vehicle and visible through the windshield and is also available on the vehicle
           registration and title documentation, vehicle delivery date, current mileage and a description of
           the defect when you contact Tesla.
           In the event of a change of your address, please contact Tesla at the address or phone number
           specified in the of this Tesla Pre-Owned Extended Vehicle Limited Warranty titled Who is the
           Warrantor?.

           Payment of Tax for Repairs
           Some jurisdictions and/or local governments may require that tax be collected on warranty
           repairs. Where applicable law allows, you are responsible for payment of these taxes.

           Reasonable Time for Repairs
           You must allow Tesla a reasonable time for completion of repairs and/or service, as estimated and
           communicated to you in writing by Tesla. Upon notification by Tesla of the completion of the
           vehicle repairs and/or service, you are responsible for immediately picking up the vehicle, at your
           own expense.

           Roadside Assistance (North America)
           Tesla Roadside Assistance is a service intended to minimize inconvenience when your Tesla vehicle
           is inoperable. This service is available to you 24/7 by calling 877-798-3752. For vehicle
           malfunctions due to warrantable issues, transportation services, provided by Roadside Assistance,
           are covered by Tesla for the first 500 miles (800 km) to the nearest Tesla Service Center. You are
           responsible for transportation costs beyond 500 miles (800 km) or any additional transportation
           from such locations to any additional location. The vehicle must be covered by the New or Tesla
           Pre-Owned Extended Vehicle Limited Warranty and located in the North America Region at the
           time Roadside Assistance is requested. Flat tires are not covered under warranty; however Tesla
           will cover the cost of a tow, provided by Roadside Assistance, for the first 50 miles (80 km) to the
           nearest Tesla Service Center, provided the vehicle is covered by the New or Tesla Pre-Owned
           Extended Vehicle Limited Warranty. The cost of towing for a flat tire beyond 50 miles (80 km) and
           the cost of the replacement tire(s) are at your expense. Note that Roadside Assistance services
           are provided under a separate Roadside Assistance policy, and are not provided under the New or
           Tesla Pre-Owned Extended Vehicle Limited Warranty. Refer to the Roadside Assistance policy for
           full details and disclosures.

           Modifications and Waivers
           No person or entity, including, but not limited to, a Tesla employee or authorized representative,
           can modify or waive any part of this Tesla Pre-Owned Extended Vehicle Limited Warranty. Tesla
           may occasionally offer to pay a portion or all of the cost of certain repairs that are no longer
           covered by this Tesla Pre-Owned Extended Vehicle Limited Warranty for specific vehicles, which
           some states refer to as “adjustment programs.” In such circumstances, Tesla will notify all known
           registered owners of affected vehicles. You may also inquire to Tesla directly regarding any
           applicability of such programs to your vehicle. Tesla may also occasionally offer to pay a portion
           or all of the cost of certain vehicle repairs that are no longer covered by this Tesla Pre-Owned
           Extended Vehicle Limited Warranty on an ad hoc case-by-case basis. Tesla reserves the right to do
           the above and to make changes to vehicles manufactured or sold by Tesla and the applicable
           warranties, at any time, without incurring any obligation to make the same or similar payment or



       8
Case 8:19-cv-01422-JLS-JDE Document 23-3 Filed 05/05/20 Page 12 of 15 Page ID
                                   #:629
                                                  Obtaining Warranty Service

               changes for vehicles Tesla previously manufactured or sold, or applicable warranties including this
               Tesla Pre-Owned Extended Vehicle Limited Warranty. Nothing herein shall imply that any Tesla
               vehicle is free of defects.




       Obtaining Warranty Service                                                                                    9
Case 8:19-cv-01422-JLS-JDE Document 23-3 Filed 05/05/20 Page 13 of 15 Page ID
                                   #:630
                   Warranty Enforcement Laws and Dispute
                   Resolution
            The Magnuson-Moss Warranty Act is the federal law which governs this Tesla Pre-Owned
            Extended Vehicle Limited Warranty. Many jurisdictions have laws, commonly called “Lemon Laws,”
            that provide you with certain rights if you have problems with your new vehicle. These laws vary
            depending on the state, province or territory. Your new vehicle and its safety items comply with
            applicable provincial and territorial motor vehicle laws.
            To the fullest extent allowed by the law of your jurisdiction, Tesla requires that you first provide
            Tesla, during the applicable warranty period specified in this Tesla Pre-Owned Extended Vehicle
            Limited Warranty, with written notification of any defects you have experienced within a
            reasonable time to allow Tesla an opportunity to make any needed repairs, and to submit to our
            dispute settlement program, before you pursue any remedy under these laws.
            Please send your written notification to:

            Vehicles registered in the U.S.:
            Tesla, Inc.
            3500 Deer Creek Road
            Palo Alto, California
            Attention: Vehicle Service
            Phone number: 1-877-79-TESLA (1-877-798-3752)

            Vehicles registered in Canada:
            Tesla Motors Canada ULC
            1325 Lawrence Ave East
            Toronto, ON M3A 1C6
            Attention: Vehicle Service
            Phone number: 1-877-79-TESLA (1-877-798-3752)

            Please include the following information:
            •   Your name and contact information;
            •   VIN;
            •   Name and location of the Tesla Store and/or Tesla Service Center nearest you;
            •   Vehicle delivery date;
            •   Current mileage;
            •   Description of the defect; and
            •   History of the attempts you have made with a Tesla Store or a Tesla representative to resolve
                the concern, or of any repairs or services that were not performed by a Tesla Service Center or
                Tesla authorized repair facility.
            In the event any disputes, differences or controversies arise between you and Tesla related to this
            Tesla Pre-Owned Extended Vehicle Limited Warranty, Tesla will explore all possibilities for an
            amicable settlement. In case an amicable settlement is not reached, Tesla offers a dispute
            settlement program through:

            NATIONAL CENTER FOR DISPUTE SETTLEMENT (“NCDS”)
            P.O. Box 526
            Mt. Clemens, MI 48046
            1-866-629-3204

            Tesla requires that you submit your dispute to our dispute settlement program and wait for a
            decision to be issued prior to pursuing any remedy under federal or state laws (including 15 U.S.C.
            Section 2310 or California Civil Code Section 1793.22(b)), although you may be entitled to pursue
            a remedy without submitting under certain state laws or if you pursue any rights or remedies not
            created by these laws. This dispute settlement program administered by NCDS is free of charge to
            you and is conducted by local NCDS professionals who are trained and experienced in mediation
            and arbitration.
            NCDS resolves disputes involving this Tesla Pre-Owned Extended Vehicle Limited Warranty which
            arise during the applicable warranty period specified in this Tesla Pre-Owned Extended Vehicle



       10
Case 8:19-cv-01422-JLS-JDE Document 23-3 Filed 05/05/20 Page 14 of 15 Page ID
                                   #:631
                       Warranty Enforcement Laws and Dispute
                                                  Resolution
               Limited Warranty. However, NCDS will not arbitrate claims involving a vehicle used primarily for
               commercial purposes unless the “Lemon Law” of your state covers (1) vehicles used for
               commercial purposes or (2) claims that an air bag failed to deploy or deployed when it should not
               have. You must file a request for arbitration with NCDS within 60 days (or 6 months in certain
               jurisdictions) of the expiration of the applicable warranty period, provided you sent written notice
               to Tesla, as specified above, of the alleged defect during the applicable warranty period.
               To initiate arbitration, you must contact NCDS at 1-866-629-3204 or P.O. Box 526, Mt. Clemens, MI
               48046, and complete an NCDS customer claim form and mail it to NCDS. Please also provide a
               copy of your written notification sent to Tesla and/or all information required in such notification
               specified above, your desired resolution, and all receipts if requesting reimbursement. Upon
               receipt of your request, NCDS will contact you regarding the status of your case and provide you
               with additional details about the program.
               When NCDS receives your request, it will be forwarded to Tesla for response. After analyzing all
               information pertaining to your case, NCDS will schedule a technical evaluation if applicable. If you
               request it, an oral hearing will be held prior to a decision being rendered. At this hearing, all
               evidence is admissible. After considering all testimony and documents, the arbitrator will review
               the applicable legal standards and render a decision. A settlement satisfactory to all parties may
               be negotiated at any time, including prior to or after the arbitrator’s decision.
               NCDS’s decision is binding on Tesla but not on you. If you accept NCDS’s decision, Tesla will
               comply with the decision in a reasonable time not to exceed 30 days after Tesla receives notice of
               your acceptance. Remedies include but are not limited to repairs; reimbursement for repairs and
               incidental expenses, such as transporting costs; and repurchase or replacement of your vehicle.
               NCDS decisions do not include attorney fees or punitive, multiple, or consequential damages,
               except incidental damages as required by applicable law.
               If you are not satisfied with the arbitrator’s decision or Tesla’s compliance, you may pursue any
               other legal remedies available to you. NCDS findings and decisions are admissible as evidence in
               any legal proceedings concerning your vehicle.
               The description provided above is only a brief summary of the dispute settlement program
               administered by NCDS. Customers with vehicles registered in Canada will be referred by NCDS to
               the Canadian Motor Vehicle Arbitration Program (“CAMVAP”) and subject to CAMVAP procedures
               and remedies, which will differ from those described above. The dispute settlement program may
               be changed at any time without prior notice. Contact NCDS at the above listed address or phone
               number for the most current information concerning the dispute settlement program.




       Warranty Enforcement Laws and Dispute Resolution                                                               11
Case 8:19-cv-01422-JLS-JDE Document 23-3 Filed 05/05/20 Page 15 of 15 Page ID
                                   #:632



          back_cover.fm Page 2 Tuesday, April 21, 2015 11:03 AM




                                             3500 Deer Creek Road
                                              Palo Alto, CA 94304
